Citation Nr: 1440164	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2013, and a copy of the hearing transcript is of record.

In June 2013, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  

2.  Resolving all doubt in the Veteran's favor, tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a July 2010 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records (STRs) and VA medical records are in the claims file.  Private treatment records identified by him have also been associated with the file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The RO provided the Veteran with an adequate examination in February 2011.  The examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.").

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in June 2013.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II. Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with a sensorineural hearing loss, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO (International Organization for Standardization) units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 
So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

III. Facts

The Veteran contends that his bilateral hearing loss and tinnitus disabilities were incurred in service.  Specifically, he claims that, as a heavy equipment operator with the Air Force, he was exposed to acoustic trauma without the aid of ear protection.

Relevant evidence consists of the Veteran's service records, private audiograms and evaluations, VA treatment records, a VA examination, and a Board hearing transcript.

Turning to the service records, the Veteran's September 1966 enlistment examination revealed the following puretone thresholds, in decibels (with ISO units after conversion in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
0 (10)
5 (15)
10 (15)
LEFT
0 (15)
-5 (5)
-5 (5)
-5 (10)
-5 (0)

Clinical evaluation of the ears was normal.  The remainder of the Veteran's STRs is clear for any complaints of, or treatment for, hearing problems.  At the Veteran's January 1971 separation examination, the Veteran denied hearing loss.  Clinical evaluation of the ears was normal. The audiometric evaluation revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
5
10
35
LEFT
25
15
5
10
25

These test results do not reflect a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2013).  

Post-service, the Veteran denied ear trouble and defective hearing in a January 1983 pre-placement medical questionnaire for employment.

The Veteran underwent period physical examinations for his employer.  During a pre-placement September 1983 examination, the Veteran reported high frequency hearing loss.  He denied ringing in the ears.  An audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
0
0
20
LEFT
15
0
0
10
25

On May 1985 examination, the examiner noted mild hearing loss, right greater than left, according to the following audiogram results:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
0
25
LEFT
10
0
5
5
35

A May 1987 audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
10
10
20
LEFT
10
0
10
15
30

In May 1991, an audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
15
LEFT
10
0
5
15
20

A May 1994 medical evaluation noted high frequency hearing loss.  The results of the audiometric testing are recorded as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
10
15
25
LEFT
25
10
5
15
35

A May 1999 audiogram revealed similar results to the audiogram 5 years earlier.  The results are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
15
25
LEFT
25
5
15
25
35

A February 2002 audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
10
15
25
LEFT
25
10
5
15
35

A June 2009 VA primary care note indicates that the Veteran denied tinnitus.

In August 2010, the Veteran submitted a statement from his private physician.  The physician opined that the Veteran now has mild to mixed hearing loss in right ear and mild to moderately severe sensorial neural hearing loss in left ear with significant tinnitus, which most likely has occurred as a result of significant noise exposure during Vietnam.

A September 2010 private audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
20
25
30
LEFT
35
30
30
35
45

Speech discrimination scores were 100 percent for the right ear and 96 percent for the left ear.

During an October 2010 VA audiology consultation,  the Veteran reported bilateral hearing loss and tinnitus.  He has noticed a hearing loss for approximately 15-18 years.  The examiner ordered hearing aids for the Veteran.

On February 2011 VA audiology examination, the Veteran reported military noise exposure to rocket explosions, aircraft, and heavy equipment.  He reported civilian occupational noise exposure to dump trucks/heavy equipment for 18 years.  He also reported recreational noise exposure to hunting and snowmobiles with the use of hearing protection.  The Veteran complained of constant tinnitus that had its onset in Vietnam after exposure to rockets and aircraft.  An audiogram revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
30
40
LEFT
30
20
25
35
55

Speech discrimination scores were 94 percent bilaterally.  Puretone testing showed a moderate to mild sensorineural hearing loss in the right ear and a mild sensorineural hearing loss through 500 Hz returning to within normal limits from 1000 to 2000 Hz with a mild to severe hearing loss above 2000 Hz.

Upon review of the claims file, the examiner opined that the Veteran's hearing loss was not caused by or a result of his military noise exposure.  The examiner reasoned that the Veteran had hearing within normal limits upon entering service, and that his hearing loss did not manifest to a compensable degree upon separation.  Hearing tests after service do not show a hearing loss which would be considered disabling according to VA standards until 2002.

Regarding tinnitus, the examiner stated that it is not possible to determine its etiology using current clinical technologies.  Etiology is typically inferred from patient history.  The Veteran reports significant military and civilian noise exposure.  His assignment in the military was to a position with a "moderate" probability of hazardous noise exposure.  He indicates the onset of tinnitus as during his service in Vietnam.  However, he denied tinnitus on a primary care visit in June 2009.  He complained of tinnitus in August and September 2010.  Given this conflict in the Veteran's report of onset, the examiner opined that he could not resolve the issue of the Veteran's tinnitus without resort to mere speculation.

At a June 2013 Board hearing, the Veteran testified that a lot of his work involved unloading aircraft that came in on the runway in Vietnam, as well as operating heavy machinery such as front-end loaders, craters, dump trucks, and dozers.  When he returned to base in Mountain Home, he couldn't sleep at night without having a TV or radio on because the ringing in his ears was so bothersome.  He did not know that it was a disability until someone mentioned that it was called tinnitus about 10 years ago.  He testified that he wore hearing protection post-service for recreational activities and in his occupation.  He also reported undergoing audiometric tests in a soundproof booth with headphones.  The Veteran's wife testified that the TV has been on at night due to ringing in the Veteran's ears their entire marriage.



			IV.  Service Connection for Hearing Loss

The Board has considered the medical and lay evidence of record and finds that service connection for bilateral hearing loss is not warranted.  

The Board finds the Veteran to be competent to report what he has observed or experienced regarding his hearing.  38 C.F.R. § 3.159(a)(2).  Therefore the Board concedes that the Veteran was exposed to loud noises while in service.

To the extent the Veteran is claiming that a hearing loss for VA compensation purposes was present in service, he is not competent.  He is not shown to have the expertise to determine the etiology of audiologic disease and even trained medical personnel require audiometric testing to determine whether a hearing loss (as opposed to difficulty hearing) is present for VA compensation purposes.  Id

In this context, additional probative evidence concerning the onset of hearing loss includes the Veteran's audiometric findings in service which, in general, showed normal hearing in all measured frequencies.  The objective audiometric findings in service tend to weigh against the Veteran's recollections and perceptions of hearing loss in service.

Additionally, the Veteran is competent to indicate that he has had continuous hearing problems since service.  However, the Veteran's own statements weigh against a finding of continuity of symptomatology.   For example, the Veteran denied hearing loss in January 1983, yet reported high frequency hearing loss later that year, in September 1983.  Further, in October 2010, the Veteran reported that he noticed a hearing loss for the past 15 to 18 years.  Although the audiograms from September 1983 to February 2002 demonstrate some diminished hearing, they do not demonstrate a hearing loss for VA compensation purposes.  Rather, the earliest audiogram showing a hearing loss for VA compensation purposes is from September 2010, nearly 40 years after separation from service.

Based upon the foregoing, the Board finds that the sensorineural hearing loss did not manifest within one year from separation from service, and therefore presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).
The Board has also considered the etiology opinions of the VA and private examiners in this case.  Both of the clinicians are competent to evaluate the Veteran's hearing and offer an opinion in conjunction with their evaluation.  In weighing the probative value of the opinions, the Board finds that the February 2011 VA opinion more persuasive.  First, the VA examiner reviewed the claims folder, and noted that the Veteran's separation audiological examination and post-service audiograms did not demonstrate a hearing loss for VA compensation purposes.  On the other hand, the August 2010 private opinion did not note review of the Veteran's claim file, and thus did not note that the Veteran did not exhibit a hearing loss for VA compensation purposes in service or for many years thereafter.  The private medical opinion does not discuss the significance of this probative evidence or reconcile it with the positive opinion. 

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of an in-service injury or disease manifesting hearing loss, symptoms of hearing loss during active service, continuous symptoms of hearing loss since service and a nexus between hearing loss and active service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

			V.  Service connection for tinnitus

After a review of all the evidence, lay and medical, the Board finds that the Veteran has tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 308-10; see also Jandreau, supra.  

As noted above, the Board concedes in-service noise exposure.  The Board next finds that the weight of the evidence demonstrates that tinnitus symptoms have been continuous since service separation.  With regard to the Veteran's assertions, including the June 2013 Board hearing, where he and his wife testified under oath that his tinnitus began in Vietnam and has continued since that time, and the February 2011 VA audiological examination, where the Veteran reported tinnitus symptoms had been present since active service, the Board finds that the Veteran is competent to report his experience of tinnitus since service.

As to whether the Veteran's current tinnitus is related to exposure to acoustic trauma in service, the Board finds that the evidence is in relative equipoise.  The VA examiner opined that he could not resolve the issue of the Veteran's tinnitus without resort to mere speculation.  The examiner reasoned that, while there is a moderate probability of hazardous in-service noise exposure, the Veteran has provided conflicting statements about his current experience of tinnitus.  Inconclusive statements from examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that speculative medical opinions are inadequate for rating purposes); see also Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009) (where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection).

In contrast, the private August 2010 examiner gave a definitive opinion linking the Veteran's tinnitus to service.  In rendering his opinion, the examiner relied on the Veteran's reports of in-service acoustic trauma, as well as experience with ringing of the ears since service.  However, the examiner did not address the Veteran's June 2009 denial of tinnitus.

In weighing the probative value of the medical opinions of record along with the statements made by the Veteran in support of his claim for tinnitus, the Board finds there is an approximate balance between the evidence favorable to the claim and the evidence against the claim.  Thus, the Board concludes that the evidence is in relative equipoise and the benefit of the doubt should be resolved in the Veteran's favor.  Consequently, the criteria for service connection for the currently diagnosed tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


